EXHIBIT 31.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF2002 I, Mark W. Harding, certify that: 1. I have reviewed this Amendment No.1 to the Annual Report on Form 10-K of Pure Cycle Corporation; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Dated: November 15, 2014 /s/ Mark W. Harding Mark W. Harding Principal Executive Officer and Principal Financial Officer
